Citation Nr: 0205564	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  97-20510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	James Valentin, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran had active military service from December 1973 to 
April 1980.  This case came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1996 rating 
decision by the RO which denied service connection for a 
psychiatric disorder.

In a June 2000 decision, the Board noted that a claim for 
service connection for a psychiatric disorder had previously 
been denied in a final decision; the Board then found that 
new and material evidence had been submitted to reopen the 
claim, but, based on all the evidence, denied the merits of 
the claim for service connection for a psychiatric disorder.  
The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a January 2001 
motion to the Court, the VA Secretary requested that the 
Board decision be vacated and the case remanded for 
consideration of the notice and duty to assist provisions of 
a new law which was enacted after the Board decision, namely 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  By a February 
2001 order, the Court granted the VA Secretary's motion, 
noting that the part of the Board decision which denied 
service connection for a psychiatric disorder was being 
vacated.  (In other words, the previously denied claim for 
service connection for a psychiatric disorder is deemed 
reopened, and the issue remaining on appeal involves the 
merits of service connection for a psychiatric disorder.)

The case was subsequently returned to the Board.  By April 
2001 correspondence, the Board gave the veteran's attorney an 
opportunity to submit additional evidence and argument.  In 
July 2001, the veteran's attorney requested an additional 60 
days to file additional medical evidence in support of the 
claim, and the Board granted this request.  In a February 
2002 telephone conversation, the veteran's attorney informed 
the Board that the additional evidence he planned to submit 
was no longer obtainable, and that the case should proceed.



FINDINGS OF FACT

1.  The veteran had a personality disorder during and after 
service, and such is not a disability for which service 
connection may be granted.  

2.  A chronic acquired psychiatric disorder was not present 
in service, and a psychosis was not manifest to a compensable 
degree within the year after service.  

3.  The veteran does not have a current diagnosis of post-
traumatic stress disorder (PTSD).

4.  The veteran's current chronic acquired psychiatric 
disorder, including schizophrenia, began years after service 
and was not caused by any incident of service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.9, 4.127 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran had active military service in the Army from 
December 1973 to April 1980.  He had overseas service in 
Korea, and he had no combat service.  

The veteran's service medical records show that on a medical 
history form for a December 1978 examination, he gave a 
history of nervous problems; the reviewing examiner 
commented, on the history form, that the veteran had multiple 
somatic problems, probably secondary to adult situational 
reaction; and the psychiatric system was normal on objective 
examination.  Similarly, on a medical history form for a June 
1979 examination, the veteran gave a history of nervous 
problems; and the psychiatric system was normal on objective 
examination..  

The veteran's service personnel records show he was charged 
with a number of offenses, particularly during 1978 and 1979.  
He was found guilty of some but not all of the charges.  
Administrative proceedings were commenced to discharge him 
for a pattern of misconduct.  

In connection with the administrative discharge proceedings, 
the veteran was referred for psychiatric evaluation.  He was 
examined in December 1979 and January 1980.  It was noted he 
was in the process of being discharged from the Army for 
misconduct.  He stated his difficulties began after his 
return from his overseas duty in Korea.  He stated that at 
that time he felt he was unjustly treated by his sergeant 
while he was trying to get his GED.  He related that he was 
involved in many charges against him and that he was 
innocent.  He stated he was accused of larceny of $50 but was 
acquitted.  He reported he was given Article 15 punishment 
only because he was sent to a court-martial at the wrong time 
and therefore did not report to duty.  He reported getting an 
Article 15 for being AWOL but stated he never left the 
building.  He stated he had received 3 other Article 15s.  He 
stated he was reduced to the rank of E-2 due to these 
incidents.  He noted that in 1978 he was arrested for 
conspiracy to rob a bank of $69,000 and in 1979 was charged 
with indecent exposure.  He denied both charges.  

Mental status examination in December 1979 and January 1980 
revealed the veteran's psychomotor activity was normal.  He 
talked coherently, relevantly and rationally.  He talked 
fluently and was quite able to communicate his thoughts and 
feelings.  His mood was quiet.  His affect was appropriate.  
He showed no evidence of a thought disorder.  There was no 
evidence of delusions and the veteran denied hallucinations 
and suicidal tendencies.  He expressed feelings of 
frustration because of his being so often unfairly treated 
and innocently accused of things he did not do.  His 
intellectual functioning was not impaired.  His memory was 
good.  His judgment and insight were impaired.  The examiner 
diagnosed mixed personality disorder with features of 
inadequate personality as shown by his difficulty in 
responding adequately to the demands of life, and with 
features of an antisocial personality as shown by his being 
repeatedly in conflict with society.  The psychiatrist stated 
the veteran did not suffer from a mental illness or disorder 
that would substantially reduce his capacity to appreciate 
the criminality of his conduct nor impair his capacity to 
conform his conduct to the requirements of the law.

The veteran was subsequently discharged from service in April 
1980 based on a finding of frequent misconduct.  He was 
initially given an other than honorable discharge, but such 
was later upgraded to honorable.

An August 1982 VA general medical examination noted that the 
veteran's psychiatric system was normal.

In March 1984, the veteran filed a claim of service 
connection for a nervous condition.  He stated that since his 
return home from the military he had been hostile and easily 
agitated.  He stated he was now uncontrollable.

In March 1984, the VA orthopedic clinic referred the veteran 
to the psychiatric clinic due to his complaints of increased 
irritability and hostility.  He stated he was unable to 
control himself because of anger.  On psychiatric evaluation, 
the veteran talked lucidly and was relevant.  He had no 
hallucinations.  He stated he dreamed of service experiences 
and stated he was sometimes depressed.  The examiner 
diagnosed dysthymia and possible schizophrenia reaction.  A 
mental health assessment was recommended.  

At a VA mental health clinic intake evaluation in March 1984, 
the veteran denied a history of any prior psychiatric 
treatment.  He recounted the disciplinary problems in 
service.  He claimed his nervous problems began on discharge 
from the service, and he said that since 1982 he had 
experienced increased violent behavior, anger, etc.  He 
reported he had been unemployed since 1982.  Following 
current mental evaluation, the diagnostic assessment was 
paranoid personality disorder.  

In June 1984, the RO denied the veteran's claim of service 
connection for a nervous condition, and it was noted he did 
not report for a VA examination.

A VA hospital summary for the period of September to October 
1986 shows the veteran was admitted to the hospital from a VA 
clinic after talking about putting on his uniform and killing 
people.  The admission diagnosis was schizophrenia.  Mental 
status examination revealed the veteran's conversation was 
coherent and relevant.  There was no evidence of a thought 
disorder.  Initially, he claimed he heard voices but then he 
later denied hearing voices.  The veteran was started on a 
series of psychological testing; however, such tests were 
never completed, as the veteran left the hospital and did not 
return for the rest of the testing.  The veteran had an 
irregular discharge and was given a provisional diagnosis of 
histrionic personality disorder.

In January 1987, the RO denied the claim of service 
connection for a nervous condition, and it was noted that the 
veteran's diagnosis of a personality disorder was not a 
disorder for which service connection could be granted.

During a December 1988 VA examination, the veteran noted 
treatment for cocaine/drug dependence during the past few 
years.  

In February 1990, the veteran came to a VA clinic with 
complaints of having visual and audio hallucinations 
including of his sergeant in the Army telling him to kill.  
The diagnosis was acute paranoid schizophrenia.  He was 
admitted to the VA hospital.  A hospital summary covering the 
period of February to April 1990 shows the veteran was 
admitted due to auditory hallucinations.  He stated he had 
been hearing voices since 1988.  The final hospital diagnosis 
was major depression with psychotic features.  

In June 1990, the RO denied service connection for a 
psychiatric disorder (including major depression with 
psychotic features).  The RO stated that records failed to 
show the veteran had a psychiatric disability in service.  
The veteran was given notice of the decision in June 1990 but 
did not appeal.

VA outpatient reports from the 1990s show the veteran 
received psychiatric treatment, and diagnoses included 
schizophrenia.

A March 1993 VA mental hygiene treatment report shows the 
veteran reported receiving treatment from the VA mental 
health clinic for the past 3 years.  The diagnosis was 
schizophrenia.

In June 1996, the veteran requested that his claim of service 
connection for a psychiatric disorder be reopened.

The veteran was hospitalized from June to July 1996 due to 
being noncompliant with his medication and becoming violent 
at home.  The examiner stated that the veteran's treating 
psychiatrist reported the veteran was always preoccupied with 
longstanding paranoid delusions of persecution.  The veteran 
reported he was sleeping poorly and felt depressed.  He also 
reported that during the week prior he had auditory 
hallucination of his captain from the Army telling him to be 
combat ready.  He denied currently having hallucinations.  
Schizoaffective disorder was diagnosed.  

In a December 1996 letter, a VA psychiatrist stated the 
veteran's primary diagnosis had always been schizophrenia, 
sometimes with predominant paranoid qualities, sometimes with 
a predominate problem of depressive affect.  He stated that 
there seemed to be no question that the veteran's first 
serious psychotic break occurred while he was still in the 
Army.  He stated the veteran recalled having felt very 
emotionally overwhelmed by the stress he experienced in Korea 
but that the symptoms which resulted have been most 
consistent with the diagnosis of paranoid schizophrenia.  The 
doctor also commented that it would be hard to make a case 
for a PTSD diagnosis.

In December 1996, the RO denied the claim of service 
connection for a psychiatric disorder (which had been 
variously claimed as schizophrenia, bipolar disorder, and 
PTSD).

During a July 1997 RO hearing, the veteran testified he 
started hearing voices in basic training, after learning how 
to detonate a mine.  He stated he did not say anything to 
anyone because he felt the voices would go away.  He stated 
he began hearing voices more frequently as time passed.  He 
stated he started hearing voices every day when he was 
charged with robbing a bank and indecent exposure and when he 
was brought before the misconduct discharge board.  The 
veteran's representative argued service medical records 
showed signs and symptoms of the veteran's current condition.  
The veteran stated he had problems with his memory and that 
he tried to forget bad things.  The veteran's representative 
noted the December 1996 opinion from the veteran's treating 
physician.  The veteran's representative indicated the 
treating physician had a chance to review the records of the 
court martial and other information when he stated that the 
veteran's schizophrenia developed in service.  It was 
essentially indicated that the veteran was seeking service 
connection for schizophrenia, not PTSD.  The veteran also 
discussed the current problems he had due to his psychiatric 
disorder.

An August 1997 VA psychiatric examination report shows the 
examining doctor was provided with the veteran's claims 
folder.  The veteran complained of sleep disturbance and said 
he heard a voice telling him to kill people.  He stated he 
could not take public transportation because he felt people 
were watching him and talking about him.  Mental status 
examination was accomplished.  The diagnoses were paranoid 
schizophrenia, and mixed type personality disorder.  The 
psychiatrist stated the veteran's file, including service 
records, was reviewed.  He opined that the behavioral 
problems during service were correctly diagnosed as a 
personality disorder.  He stated there was no evidence of an 
acquired psychiatric disorder or any symptoms that could be 
interpreted as early or prodromal manifestations of such 
disorder prior to 1986.

In a June 1999 statement, the veteran's current 
representative essentially stated that the veteran was 
seeking service connection for a psychiatric disorder 
regardless of diagnosis (including schizophrenia, PTSD, and a 
personality disorder).

Additional VA outpatient records from the late 1990s to 2000 
show the veteran has received ongoing psychiatric treatment 
and has been diagnosed as having schizophrenia.

During a May 2000 Travel Board hearing, the veteran 
reiterated testimony given during the last RO hearing.  His 
representative argued that the treating physician's December 
1996 opinion should be given great weight as he had treated 
the veteran for several years.  The veteran stated that two 
years after service (1982) he began receiving psychiatric 
treatment.

In a legal brief filed with the Court in January 2001, the 
veteran's attorney emphasized his belief that more weight 
should be given to the December 1996 medical opinion than the 
August 1997 medical opinion.  The attorney also maintained 
that prodromal manifestations of schizophrenia were present 
in service.  

II.  Analysis

A.  VCAA

The February 2001 Court order (which granted a January 2001 
motion by the VA Secretary) requires the Board to consider 
whether the notice and duty to assist requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) are satisfied 
with respect to the veteran's claim for service connection 
for a psychiatric disorder.  In brief, the VCAA, and the 
recently enacted companion VA regulation, provide that the VA 
shall notify a claimant of the evidence necessary to 
substantiate the claim, and the VA shall make reasonable 
efforts to obtain evidence to substantiate the claim, 
including obtaining identified relevant records and providing 
a VA examination when necessary to make a decision on the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

Through correspondence, rating decisions, and the statement 
of the case, the veteran has been notified of what evidence 
is required to establish service connection for a psychiatric 
disorder.  An attorney, who is versed in the law, represents 
the veteran, and the file reflects that the attorney has 
actual knowledge of what evidence is required to substantiate 
the claim.  The VA has obtained identified relevant medical 
records.  The veteran and his representative have been given 
opportunities to submit any other evidence, most recently 
after the case was returned to the Board by the Court.  A VA 
medical examination with opinion has been provided, and such 
was full and complete, even if the veteran does not agree 
with the opinion of the doctor.

In sum, the veteran and his attorney are fully aware of the 
evidence necessary to substantiate the claim, and there has 
been thorough VA development of evidence which might 
substantiate the claim.  The Board finds that the notice and 
duty to assist provisions of the VCAA, and related VA 
regulation, have been satisfied.  See Wensch v. Principi, 15 
Vet.App. 362 (2001).

B.  Merits of the Claim for Service Connection 
for a Psychiatric Disorder

Service connection may be granted for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including a psychosis, which become 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

A personality disorder is not a disability for VA 
compensation purposes, and it may not be service-connected.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. Principi, 3 
Vet.App. 439 (1992). 

The veteran served on active duty from December 1973 to April 
1980.  His service medical records show no chronic acquired 
psychiatric disorder (such as a neurosis or psychosis).  
Service and post-service medical records show a personality 
disorder, but such is not a disability for VA compensation 
purposes and may not be service connected.  

Service connection is permitted for an acquired psychiatric 
disorder, and one type of such a disorder is PTSD.  While the 
veteran has given conflicting statements as to whether he is 
even claiming service connection for PTSD, service connection 
for PTSD clearly is not warranted as it is not currently 
diagnosed.  A proper diagnosis of PTSD is one mandatory 
requirement (among others) for service connection for such a 
disorder.  

Another type of an acquired psychiatric disorder, for which 
service connection may be established, is a psychosis, 
including schizophrenia.  The veteran primarily claims that 
schizophrenia was incurred in service.

A review of the veteran's service medical records shows that 
an acquired psychiatric disorder was ruled out; only a 
personality disorder was found.  He was discharged from 
service in 1980, and there is no evidence of a psychosis 
within the year after service, as required for a presumption 
of service incurrence.  The first indication of the veteran 
having an acquired psychiatric disorder was in early 1984, 
almost 4 years after service, and at that time diagnoses 
included dysthymia and a possible schizophrenia reaction (as 
well as a personality disorder).  Later medical records 
include diagnoses of schizophrenia (as well as a personality 
disorder). 

The veteran and his representative essentially argue that 
symptoms in service represented the prodromal phase of 
schizophrenia, even though not then recognized as such.  
However, as laymen, the veteran and his representative have 
no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).

With regard to the accuracy of the diagnosis in service, 
considerable weight must be given to the conclusion of the 
medical professionals who contemporaneously examined the 
veteran in service.  Those clinicians found only a 
personality disorder, not a chronic acquired psychiatric 
disorder.  It would seem that a clinician who had the 
opportunity to personally examine the veteran during the time 
of service would generally be in a better position to assess 
the nature of the illness, compared to a doctor who never 
personally observed the veteran in service yet attempts to 
make a retrospective diagnosis years later. 

There are two medical opinions addressing the question of 
when the veteran's schizophrenia began.  In December 1996, a 
VA psychiatrist noted the veteran reported being overwhelmed 
by stress in service.  He stated the veteran's diagnosis has 
always been schizophrenia and that there was no question that 
the veteran's first serious psychotic break occurred while he 
was still in the Army.  In August 1997, a VA psychiatrist 
stated that the veteran's behavioral problems during service 
were correctly diagnosed as a personality disorder.  He 
stated that there was no evidence of an acquired psychiatric 
disorder or any symptoms that could be interpreted as early 
or prodromal manifestation of such disorder prior to 1986.

There is no indication that the doctor who wrote the December 
1996 opinion based his opinion on the veteran's complete 
records in the claims folder.  It appears his opinion was 
based primarily on history related by the veteran.  The 
physician did not describe a specific psychotic break the 
veteran supposedly had in service, and there is no indication 
in the service medical records of the veteran having such a 
psychotic break.  The Board finds it noteworthy that 
psychiatric examinations in service led to a medical 
conclusion that the veteran did not have an acquired 
psychiatric disorder but merely had a personality disorder.  
Given these factors, the December 1996 medical opinion has 
little probative value.

In contrast, the VA examiner in August 1997 had an 
opportunity to review the veteran's complete claims file 
(including service medical reports and the December 1996 
medical opinion).  In addition, he conducted a thorough 
psychiatric examination of the veteran.  Furthermore, in 
August 1997, the VA examiner gave complete rationale for his 
finding that the veteran did not have schizophrenia in 
service.  His rationale was based on examination findings and 
a complete review of the claims file.  

The veteran's representative argues that the December 1996 
opinion should be given more weight, as it was written by the 
veteran's treating physician.  Opinions of treating 
physicians are not entitled to greater weight in evaluating a 
VA claim.  White v. Principi, 243 F.3d 1378 (Fed.Cir. 2001).  
The probative value of medical opinion evidence is based on a 
medical expert's personal examination of a patient, 
physician's knowledge and skill in analyzing data, and 
medical conclusion that the physician reaches.  Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Given all factors in this 
case, the Board finds that the August 1997 medical opinion 
(which concluded that schizophrenia did not begin in service) 
is more probative than the December 1996 medical opinion 
(which states that schizophrenia began in service).  See 
Wensch, supra.

The Board finds that the weight of the credible evidence 
establishes that an acquired psychiatric disorder, including 
schizophrenia, was not present during or for years after 
service, and it was not caused by any incident of service.  A 
psychiatric disorder was neither incurred in nor aggravated 
by service.

Since the preponderance of the evidence is against the claim 
for service connection for a psychiatric disorder, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied. 



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

